Citation Nr: 0409713	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  99-14 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased evaluation for lipoma of the right 
forearm, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1960 to 
August 1963.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which denied a compensable 
evaluation for the veteran's service-connected lipoma of the right 
forearm.  The veteran subsequently perfected this appeal.  

In November 2000, the Board remanded this case for additional 
development.  In February 2002, the RO increased the evaluation 
for service-connected lipoma of the right forearm to 10 percent, 
effective November 1, 1997.  In June 2003, the Board again 
remanded this case.  In December 2003, the RO continued the 
assigned 10 percent evaluation.  The case has since returned to 
the Board.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the veteran's 
appeal.

2.  The veteran has a 2 cm x 2 cm subcutaneous soft growth on his 
right forearm.  Physical examinations revealed mild weakness and a 
slight decrease in strength in the right hand and forearm.  
Electromyograph (EMG) testing was reported as normal.  Range of 
motion of the right forearm was from 0 to 160 degrees.

3.  The limitation of function associated with the veteran's 
lipoma of the right forearm approximates no more than mild 
incomplete paralysis of the median nerve.  

4.  Resolving reasonable doubt in the veteran's favor, the right 
forearm lipoma is tender and painful.  

5.  The veteran is not frequently hospitalized for his service-
connected lipoma and the evidence of record does not show a marked 
interference with employment beyond that contemplated in the 
schedular standards.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a 
right forearm lipoma, based on limitation of function of the part 
affected, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206, 5207, 5208 
(2003); 38 C.F.R. § 4.118, Diagnostic Codes 7805, 7819 (2002, 
2003); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2003).  
 
2.  The criteria for a separate 10 percent evaluation and no more, 
based on pain and tenderness associated with the right forearm 
lipoma, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.14, 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7819 
(2003); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7806, 7819 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this appeal.  
On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  The Court also held that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

The June 1998 rating decision, the July 1999 statement of the case 
(SOC), the November 2000 Board remand, the February 2002 rating 
decision, the June 2003 Board remand, and the December 2003 
supplemental statement of the case (SSOC), collectively notified 
the veteran of the laws and regulations pertinent to his claim and 
advised him of the evidence of record.  

In September 2002, the Board notified the veteran of the enactment 
of the VCAA.  The veteran was advised of VA's duty to notify and 
to assist.  He was informed of the evidence necessary to 
substantiate his claim and that VA would make reasonable efforts 
to help him obtain relevant evidence.  In November 2002, the Board 
specifically advised the veteran of changes in the law regarding 
his appeal for entitlement to an increased evaluation.  

In June 2003, the RO advised the veteran that additional 
information was needed; specifically, medical evidence showing 
that the lipoma of his right forearm had increased in severity.  
He was requested to identify any treatment for this condition.  
The veteran was also advised of the status of his claim.  He was 
informed of the evidence that had been received, that VA was 
responsible for getting VA records, and that VA would make 
reasonable efforts to help him obtain any evidence that he 
identified.  The veteran was also informed that he must provide 
enough information about the records so that VA could request them 
and that it was his responsibility to make sure that VA received 
all requested records that are not in the possession of a Federal 
department or agency.  

The letters sent to the veteran did not specifically contain the 
"fourth element."  Notwithstanding, VA's Office of General Counsel 
recently held that the Court's statement in Pelegrini regarding 
the "fourth element" was "obiter dictum and is not binding on VA" 
and that "section 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary to 
substantiate the claim."  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  

In this case, the initial AOJ decision denying the veteran's claim 
for an increased evaluation was made prior to the enactment of the 
VCAA.  VCAA notice was not provided to the veteran prior to the 
initial AOJ adjudication denying the claim, and thus, the timing 
of the notice does not comply with the express requirements of 
Pelegrini.  While the Court did not address whether, and if so, 
how, the Secretary can properly cure a timing defect, it did leave 
open the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

On review, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  First, 
it was impossible for the RO to provide VCAA notice prior to the 
enactment of the VCAA.  Second, as discussed above, the content 
requirements of a VCAA notice have been fully satisfied in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Further, the December 2003 SSOC readjudicated the veteran's case 
subsequent to the VCAA notice.  The Board notes that in reviewing 
AOJ determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing any 
deference to the AOJ's decision.  Thus, there is no "adverse 
determination," as discussed by the Court in Pelegrini, for the 
veteran to overcome.  See Pelegrini, at 421.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  The veteran reported that he 
receives treatment at the VA medical center (VAMC) in Tampa.  
Records from this facility have been obtained.  In keeping with 
the duty to assist, the veteran was provided VA examinations in 
March 2001 and November 2003.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and to assist and that under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).  

Background

The veteran was originally granted service connection for lipoma, 
right forearm (major) in January 1986 and assigned a 
noncompensable evaluation effective November 19, 1985.  In 
November 1997, the veteran submitted a claim for an increased 
evaluation.  In February 2002, the evaluation was increased to 10 
percent effective November 1, 1997. 

The veteran contends that the currently assigned 10 percent 
evaluation does not adequately compensate him for the severity of 
his disability.  In July 2003, the veteran indicated that his 
right arm was deteriorating and that he was having trouble 
controlling movement with different tasks.

The veteran underwent a VA skin examination in March 2001.  The 
lipoma on his right forearm was first noticed in 1962.  He is 
unsure if it has grown, but feels that it may be slightly larger.  
The area is sore to the touch and this occurs about 50 percent of 
the time.  He denied numbness or tingling of the right forearm or 
hand.  Although the lipoma is generally not painful without being 
bumped or touched, the area is sometimes sore with certain 
movements.  The veteran is a truck driver and has not noted 
significant disability in performing his job.  He is right handed.  
Sometimes he experiences weakness in the right arm or hand but 
this does not appear to be functionally limiting.  

The veteran reportedly declined to have the lipoma removed with a 
minor surgical procedure.  Records from 1989 indicate that the 
lipoma measured 1 x 1/2 inch.  Physical examination revealed a 
subcutaneous mass on the right forearm, measuring approximately 
2.5 x 2 cm and fairly well demarcated.  The consistency was 
somewhat doughy or rubbery and there was no objective tenderness 
to palpation although the veteran stated it was slightly tender.  
Overlying skin appeared normal except for a slightly increased 
number of overlying gray hairs.  There was no ulceration, 
breakdown of skin, inflammation, keloid formation, ulceration, 
exfoliation, or crusting.  On the medial aspect of the forearm, 
distal to the subcutaneous mass, there was a slight indentation in 
muscle mass.  This was present bilaterally, but more prominent on 
the right.

Range of motion of the fingers at the wrist and at the elbow 
appeared to be intact.  Testing revealed a mildly decreased 
strength of grip, lateral finger abduction, wrist extension and 
flexion, and elbow flexion.  The degree of impairment was 
inconsistent when repeated during several maneuvers and seemed 
less prominent when testing the right hand alone versus the right 
and left simultaneously.  The examiner suspected that on some 
maneuvers, there was not full patient participation.  The 
decreased strength was reported as mild in degree and not worse 
than 4+/5.  

Impression was as follows:  

Benign appearing neoplasm, probable lipoma of the right forearm.  
The mass is associated with some reflected tenderness to palpation 
and the veteran does complain of "soreness" during certain 
movements.  There was a questionable mild loss of strength in the 
right hand and forearm that appeared to involve several muscle 
groups, which might be more than would be expected from the small 
lipoma.  This mildly decreased strength is present, however did 
not appear to be functionally limiting.  As noted on the physical 
examination, there was a slightly more prominent indentation 
distal to the lipoma on the medial aspect of the right forearm 
when compared to the left.  This appeared to be in the area of the 
flexor carpi ulnaris and may suggest some muscle atrophy.  It is 
possible for small lipomas to cause some neuromuscular 
impingement, which can also account for associated soreness....

On VA muscle examination in March 2001, the veteran reported 
increased pain at the site of the mass.  On physical examination, 
range of motion was 0 to 160 degrees of flexion.  There was 
subjective decreased grip strength right versus left.  There was 
tenderness with palpation of the mass in the right forearm and 
there was a decreased fine touch in the ulnar nerve distribution 
of the right upper extremity.  The examiner expected the veteran 
to have a 20 percent decrease in his functional capacity secondary 
to pain and weakness that he would experience during a flare-up in 
the right forearm.  

The veteran also underwent a VA neurological examination in March 
2001.  Impression was a lipoma at the cubital fossa and the 
examiner indicated there was potential for impingement of the 
median nerve.  There was some mild scalloping in the area of the 
lipoma that may reflect atrophy of the surrounding muscles in 
relation to the lipoma.  The veteran expressed weakness and 
numbness and there was mild weakness demonstrated on examination.  
EMG testing was normal.  The examiner opined that the veteran "has 
a painful condition of neuropathic pain from hypersensitivity 
secondary to the lipoma.  He exhibits mild weakness and as such is 
not recommended to lift greater than 20 pounds with [the right] 
arm."

The veteran most recently underwent a VA skin examination in 
November 2003.  The veteran reported that the lipoma is sore to 
palpation and bothers him about 50 percent of the time.  He is 
right-handed.  He denied numbness or tingling over the area or 
down his forearm.  He reported a mild decrease in function of the 
right hand but denied any decrease in sensation.  

Physical examination revealed a well demarcated 2 cm x 2 cm 
subcutaneous soft growth on the right forearm just distal to the 
antecubital fossa.  There was no objective tenderness to palpation 
or any evidence of disfiguration.  Range of motion and examination 
of the hand and forearm revealed a questionable slight decrease in 
strength.  There was no evidence of any gross atrophy of the 
musculature.  Based on the physical examination and review of the 
claims folder, the examiner indicated that there had been no 
change or increase in symptoms since the last review.  The 
examiner felt that the secondary symptoms of hand weakness were as 
likely as not related to the right forearm lipoma.  

Review of VA outpatient records shows that the veteran receives 
treatment for various medical conditions.  However, the records do 
not indicate treatment related to the right forearm lipoma.  

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review of 
the veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2 (2003); Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding 
the degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2003).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).

Where entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

The RO originally evaluated the veteran's disability pursuant to 
Diagnostic Code 7819.  Under this provision, new growths, benign, 
skin, are to be rated as scars, disfigurement, etc.  Unless 
otherwise provided, codes 7807 through 7819 are to be rated as for 
eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  38 C.F.R. § 
4.118, Diagnostic Code 7819 (2002).  

Scars that are superficial, poorly nourished, with repeated 
ulceration warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).  Scars that are superficial, and 
tender and painful on objective demonstration warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  
Other scars may be rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002). 

Eczema is evaluated as follows: with ulceration or extensive 
exfoliation or crusting, and systemic or nervous manifestations, 
or exceptionally repugnant (50 percent); with exudation or itching 
constant, extensive lesions, or marked disfigurement (30 percent); 
with exfoliation, exudation or itching, if involving an exposed 
surface or extensive area (10 percent); and with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface or 
small area (0 percent).  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  

Effective August 30, 2002, the schedule of ratings for skin was 
revised.  Benign skin neoplasms are currently rated as 
disfigurement of the head, face, or neck (DC 7800), scars (DC's 
7801, 7802, 7803, 7804, or 7805), or impairment of function.  38 
C.F.R. § 4.118, Diagnostic Code 7819 (2003).

Diagnostic Code 7800 is not for application as the veteran's 
lipoma is on his right forearm and is not productive of any 
disfigurement of the head, face, or neck.  

Scars, other than head, face, or neck, that are deep or that cause 
limited motion are evaluated as follows: area or areas exceeding 
144 square inches (929 sq. cm.) (40 percent); area or areas 
exceeding 72 square inches (465 sq. cm.) (30 percent); area or 
areas exceeding 12 square inches (77 sq. cm.) (20 percent); and 
area or areas exceeding 6 square inches (39 sq. cm) (10 percent).  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2003).  A deep scar is 
one associated with underlying soft tissue damage.  Id. at Note 
(2).  

Scars, other than head, face, or neck, that are superficial and 
that do not cause limited motion with an area or areas of 144 
square inches (929 sq. cm.) or greater, warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2003).  

Scars that are superficial and unstable warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2003).  An 
unstable scar is one where, for any reason, there is frequent loss 
of covering of skin over the scar.  Id. at Note (1).  A 
superficial scar is one not associated with underlying soft tissue 
damage.  Id. at Note (2).  Scars that are superficial and painful 
on examination warrant a 10 percent evaluation.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2003).  Other scars are still rated 
on limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2003).  

The VA General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, the 
Board should first determine whether application of the revised 
version would produce retroactive results.  In particular, a new 
rule may not extinguish any rights or benefits the claimant had 
prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).  However, if the revised version of the regulation is 
more favorable, the implementation of that regulation under 38 
U.S.C.A. § 5110(g), can be no earlier than the effective date of 
that change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  Thus, the revised rating schedule for skin is not for 
application prior to August 30, 2002.  

Both the former and the revised rating criteria provide that other 
scars may be rated on the limitation of function of the part 
affected.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002, 
2003).  The RO evaluated the limitation of function associated 
with the right forearm lipoma pursuant to Diagnostic Code 8515.  
Under this provision, complete paralysis of the median nerve with 
the hand inclined to the ulnar side; the index and middle fingers 
more extended than normal; considerable atrophy of the muscles of 
the thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion of 
index finger and feeble flexion of middle finger; an inability to 
make a fist; the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb; defective 
opposition and abduction of the thumb, at right angles to palm; 
weakened wrist flexion; and pain with trophic disturbances 
warrants a 70 percent evaluation for the major extremity and a 60 
percent evaluation for the minor extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2003).

Incomplete, severe paralysis of the median nerve warrants a 50 
percent evaluation for the major extremity and a 40 percent 
evaluation for the minor extremity.  Id.  Incomplete, moderate 
paralysis of the median nerve warrants a 30 percent evaluation for 
the major extremity and a 20 percent evaluation for the minor 
extremity.  Id.  Incomplete, mild paralysis of the median nerve 
warrants a 10 percent evaluation for either upper extremity.  Id.  

On review of the record, there is no evidence of complete 
paralysis of the median nerve and therefore, the functional 
disability associated with the right forearm lipoma will be 
evaluated as incomplete paralysis.  An evaluation in excess of 10 
percent requires evidence of moderate incomplete paralysis.  

The words "slight," "moderate" and "severe" are not defined in the 
rating schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2003).

The veteran reported a decrease in the function of his right arm 
and hand.  Physical examinations describe associated loss of 
strength and weakness in the forearm as slight and mild.  There is 
also some evidence of hand weakness.  VA examination in March 2001 
suggested some muscle atrophy, but recent examination in November 
2003 reported no evidence of any gross atrophy of the musculature.  
Considering the medical evidence of record, the Board finds that 
the veteran's disability picture approximates no more than mild 
incomplete paralysis of the median nerve.  

Other provisions of the rating schedule that are potentially for 
application and provide for an evaluation in excess of 10 percent 
based on limitation of function include Diagnostic Codes 5206, 
5207 and 5208 (pertaining to range of motion of the forearm).  On 
VA examination in March 2001, range of motion was reported as 0 to 
160 degrees of flexion.  There is no evidence of flexion limited 
to 90 degrees, extension limited to 75 degrees, or flexion of the 
forearm limited to 100 degrees and extension to 45 degrees.  As 
such, an evaluation in excess of 10 percent is not warranted based 
on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5206, 5207, and 5208 (2003).  

The Board acknowledges that additional compensation is potentially 
available for functional impairment due to pain on motion.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The veteran complains of pain and the Board does not 
doubt his assertions.  The Board acknowledges the March 2001 VA 
examination report that indicates the veteran would experience a 
20 percent decrease in functional capacity secondary to pain and 
weakness during a flare-up.  Notwithstanding, the objective 
findings are minimal.  There is no evidence of gross atrophy or 
more than mild loss of strength and EMG testing was normal.  
Consequently, the Board does not find objective pathology creating 
functional impairment that would warrant an evaluation greater 
than 10 percent.  

In the August 2002 informal hearing presentation, the veteran's 
representative argued that the veteran is entitled to a separate 
evaluation for a painful and tender scar.  VA regulations provide 
that evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14 (2003).  Separate ratings, 
however, may be assigned for the separate and distinct 
manifestations of the same injury.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The veteran's lipoma is currently evaluated as 
10 percent disabling based on incomplete paralysis of the median 
nerve.  This evaluation contemplates the limitation of function 
due to the veteran's lipoma.  

In reviewing the evidence, the Board notes that the various VA 
examination reports are not consistent as to whether there is 
objective evidence of tenderness at the site of the lipoma.  The 
veteran, however, has repeatedly reported that the mass is tender 
and sore to palpation or if it is bumped or touched.  Given the 
veteran's continued complaints, and resolving reasonable doubt in 
his favor, the Board finds that a separate 10 percent evaluation 
is warranted based on tenderness and pain.

A separate evaluation in excess of 10 percent, however, is not 
warranted.  The Board notes that a 10 percent evaluation is the 
maximum schedular evaluation available under the former Diagnostic 
Codes 7803 and 7804, and under the revised Diagnostic Codes 7802, 
7803, and 7804.  

Medical evidence does not establish that the veteran's right 
forearm lipoma is productive of exudation or constant itching, 
extensive lesions or marked disfigurement; or that the lipoma is 
deep, causes limited motion, and covers an area or areas exceeding 
12 square inches.  Consequently, an evaluation in excess of 10 
percent is not warranted under the former Diagnostic Code 7806 or 
revised Diagnostic Code 7801.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field station 
is authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1) (2003).  The 
criterion for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical application of regular 
schedular standards.  The Court has held that the Board is 
precluded by regulation from assigning an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony of 
record and identify all potential theories of entitlement to a 
benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the evidence of record does not indicate that the veteran is 
frequently hospitalized for his service-connected lipoma of the 
right forearm or that this condition has a marked interference 
with employment beyond that contemplated in the schedular 
standards.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  VAOPGCPREC 6-
96 (1996).


ORDER

Entitlement to an evaluation in excess of 10 percent for a right 
forearm lipoma, based on limitation of function, is denied.

Entitlement to a separate 10 percent evaluation, based on pain and 
tenderness associated with the right forearm lipoma, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



